IN THE UNITED STATES BANKRUPTCY COURT
FOR THE WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION
§
IN RE: § CHAPTER 7
§
LEGENDARY FIELD EXHIBITIONS, § CASE NO. 19-50900-CAG
LLC; §
§
AAF PLAYERS, LLC; § CASE NO. 19-50902-CAG
§
AAF PROPERTIES, LLC; § CASE NO. 19-50903-CAG
§
EBERSOL SPORTS MEDIA GROUP, § CASE NO. 19-50904-CAG
INC; §
§
LFE 2, LLC; § CASE NO. 19-50905-CAG
§
WE ARE REALTIME, LLC § CASE NO. 19-560906-CAG
§

(SUBSTANTIVE CONSOLIDATION OF
DEBTORS ALL 6 CASES, INTO ONE CASE,
LEGENDARY FIELD EXHIBITIONS,
LLC, CASE NO. 19-50900-CAG)
SUBSTANTIVELY ADMINISTERED
UNDER CASE NO, 19-50900-CAG

 

5 MOTION TO RATIFY PAYMENTS AS
ADMINISTRATIVE EXPENSE, FROM FUNDS OF THE ESTATE
(WITH 21-DAY LANGUAGE)

THIS PLEADING REQUESTS RELIEF THAT MAY BE ADVERSE TO YOUR
INTERESTS.

IF NO TIMELY RESPONSE IS FILED WITHIN TWENTY-ONE (21) DAYS FROM
THE DATE OF SERVICE, THE RELIEF REQUESTED HEREIN MAY BE GRANTED
WITHOUT A HEARING BEING HELD.

A TIMELY FILED RESPONSE IS NECESSARY FOR A HEARING TO BE HELD.

A copy of the proposed Order aitached as
Exhibit "A". |

 
NOW COMES RANDOLPH N. OSHEROW, TRUSTEE (“Trustee”), the Chapter 7
Trustee of the Consolidated bankruptcy estate of LEGENDARY FIELD EXHIBITIONS, LLC
and files his 5" Motion to Ratify Payments.

Trustee would show the Court the following:

1. On 4/17/19 the consolidated cases were filed as Chapter 7 Bankruptcies under Chapter 7
of the Bankruptcy Code. On 4/17/19, Randolph N. Osherow was appointed Chapter 7 Trustee of
consolidated Debtor entities bankruptcy estates and continues to act in that capacity.

In the course of administering the bankruptcy estate, it was necessary for the Trustee to pay certain

bills: to: ProLogis for August rent of $10,014.67 of the location at 4525 Macro, San Antonio,

TX.
2. The Trustee asks the Court, to ratify these payments made by the Trustee.

WHEREFORE, PREMISES CONSIDERED, Trustee prays that this Court enter an order to
ratify payments.

Respectfully submitted the , Av day of July, 2019.

és/ Randolph N. Osherow a

RANDOLPH N. OSHEROW
Texas State Bar No. 15335500
342 West Woodlawn, Suite 100
San Antonio, Texas 78212
(210) 738-3001 — Telephone
(210) 737-6312 - Telefax

rosherow@hotmail.com
Chapter 7 Trustee

 

 
IN THE UNITED STATES BANKRUPTCY COURT
FOR THE WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION
§
IN RE: § CHAPTER 7
§
LEGENDARY FIELD EXHIBITIONS, § CASE NO. 19-50900-CAG
LLC; §
§
AAF PLAYERS, LLC; § CASE NO. 19-50902-CAG
. §
AAF PROPERTIES, LLC; § CASE NO. 19-50903-CAG
§
EBERSOL SPORTS MEDIA GROUP, § CASE NO. 19-50904-CAG,
INC.; §
§
LFE 2, LLC; § CASE NO. 19-50905-CAG
§
WE ARE REALTIME, LLC § CASE NO. 19-50906-CAG
§

DEBTORS

(SUBSTANTIVE CONSOLIDATION OF
ALL 6 CASES, INTO ONE CASE,
LEGENDARY FIELD EXHIBITIONS,
LLC, CASE NO. 19-50900-CAG)
SUBSTANTIVELY ADMINISTERED
UNDER CASE NO. 19-50900-CAG

 

 

ORDER APPROVING TRUSTEE'S MOTION TO RATIFY
PAYMENTS

EXHIBIT "A"
On the day this Order was signed, came for consideration the ‘Trustee's Motion to Ratify the
following Payments:

a. ProLogis for August rent of $10,014.67 of the location at 4525 Macro, San
Antonio, TX, as an Administrative Expense, and

Trustee would show the Court the following:

The Court having considered the Motion finds that it has merit and should be granted. It is,
therefore,

ORDERED, ADJUDGED, and DECREED that the payments to:
ProLogis for August rent of $10,014.67 of the location at 4525 Macro, San Antonio, TX,
is hereby authorized and ratified.
#H#

RANDOLPH N. OSHEROW
Texas State Bar No, 15335500
342 West Woodiawn, Suite 100
San Antonio, Texas 78212
(210) 738-3001 — Telephone
(210) 737-6312 - Telefax

rosherow@hotmail.com

 

 
IN THE UNITED STATES BANKRUPTCY COURT
FOR THE WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION
§
IN RE: § CHAPTER 7
§
LEGENDARY FIELD EXHIBITIONS, § CASE NO. 19-50900-CAG
LLC; §
§
AAF PLAYERS, LLC; § CASE NO. 19-50902-CAG
§
AAF PROPERTIES, LLC; § CASE NO. 19-50903-CAG
§
EBERSOL SPORTS MEDIA GROUP, § CASE NO. 19-50904-CAG
INC; §
§
LFE 2, LLC; § CASE NO. 19-50905-CAG
§
WE ARE REALTIME, LLC § CASE NO. 19-50906-CAG
§

DEBTORS

(SUBSTANTIVE CONSOLIDATION OF
ALL 6 CASES, INTO ONE CASE,
LEGENDARY FIELD EXHIBITIONS,
LLC, CASE NO. 19-30900-CAG)
SUBSTANTIVELY ADMINISTERED
UNDER CASE NO. 19-50900-CAG

 

 

CERTIFICATE OF MAILING

I certify that a true and correct copy of MOTION TO RATIFY PAYMENTS FROM
FUNDS OF THE ESTATE was served Via U.S. first class mail, postage to the parties set forth on
the attached service list, on this day of July, 2019:

Legendary Field Exh.
4525 Macro
San Antonio, TX 78218

U.S. Trustee
PO Box 1539
San Antonio, TX 78295

ProLogis

c/o Eduardo Gonzalez
200 E Grayson St., #116
San Antonio, TX 78215
Creditor

William A. (Trey) Wood, III
Bracewell LLP

711 Louisiana Suite 2300
Houston, TX 77002

Attorney for Debtor Company
Counsel for Debtor(s)

All interested parties on the limited mailing matrix attached will be noticed.

/s/ Randolph N. Osherow
RANDOLPH N. OSHEROW
Texas State Bar No. 15335500
342 West Woodlawn, Suite 100
San Antonio, Texas 78212
(210) 738-3001 — Telephone
(210) 737-6312 - Telefax

rosherow@hotmail.com
Chapter 7 Trustee

 
A Bounce Above
13745 Lyall Pl
Lakeside, CA 92040-4823

Aflanay Inc.
P.O. Box 233
Rancho Santa Fe, CA 92067-0233

Ali, Salene
£10 Sunnyland Dr
San Antonio, TX 78228-2915

Annotli, Mark
2170 FAIRMONT CIRCLE
ORLANDO, FL 32837-6789

Aramark Sports and Entertainment Services, L
C/O DUANE MORRIS LLP

JARRET P HITCHINGS

222 DELAWARE AVE SUITE 1600
WILMINGTON, DE 19803

Philadelphia, PA £9103-3041

AY Productions LLC
1334 Park View Avenue #250
Manhattan Beach, CA 90266-3751

Big Ticket Inc. (Rich Waltz}
820 Sth Ave, NW
Issaquah, WA 98027-2816

BPM Concerts, LLC dba Ballpark Musie
1045 Crossvite Rd.
Roswell, GA 30075-3886

BYRON JONES
113 MOSELEY AVE
EATONVILLE, FL 32751

Campbell Clinic Orthopedics
1400 South Germantown Road
Germantown, TN 38138-2205

AAF-ARIZONA HOTSHOTS
Park Place Printing, Inc.

535 W Baseline Rd., Ste [04
Mesa, AZ 85210

ATIRZONA BOARD OF REGENTS
ARIZONA STATE UNIV

C/O ROBERT CHARLES JR.

ONE SOUTH CHURCH AVE SUITE 2000
TUCSON, AZ 85701

ALPHA ENTERTAINMENT, LLC
cefoARTOUSH VARSHOSAZ
K&L GATES, LLP

1717 MAIN STREET, #2800
DALLAS, TX 75201

ANFHONY HURST
4756 Valdina Way
San Diego, CA 92124-2433

Arizona Department of Revenue
2005 N Central Ave, Suite 100
Phoenix, AZ 85004-1546

Beddingfield, Blake
828 Woodburn Dr.,
Brentwood, FN 37027-8748

BLUE CROSS OF CALIFORNIA
dba ANTHEM BLUE

ERIC $ GOLDSTEIN, ES
SHIPMAN & GOODWIN, LLP
ONE CONSTITUTION PLAZA
HARTFORD, CT 06103-1919

Broadway Media, LLC dba KXRK, KEGA, KYMY.

KUUU, KUDD, KALL, KOVO
50 West Broadway #200
Salt Lake City, UT 84101-2024

CaliVenture Party Rentals
5562 Las Alturas Terrace
San Diego, CA 92114-5316

Carroll, William
1285 Burgundy Court
Oviedo, FL 32766-6686

AARON C SMITH

LOCKE LORD LLP

111 SOUTH WACKER DRIVE
CHICAGO, IL 60606

ALAN J SNYDER
3315 Falling Creek
San Antonio, TX 78259

ANGELA CATES
27022 Foggy Meadows Sireet
San Antonio, TX 78260

APRIL SCHULZE
10627 Larch Grove St.
Helotes, TX78023

ATLANTA JOURNAL CONSTIFUTION
c/o Szabo Assoc. Inc.

3355 Lenos Rd NE Suite 945

Atlanta, GA 30326

Big Fogg, Inc.
42095 Zero Dr. Unit A2
Temecula, CA 92590-3747

bluemedia

Gallaghers & Kennedy

Joe Cotterman

2575 E Camelback Rd Suite 1100
Phoeniz, AZ 85016

Buck's Bags Inc.
2401 West Main St.
Boise, ID 83702-4845

Callaway, Rob
12644 Brite Ranch
San Antonio, TX 78245-3218

CBT CREATIVE BROADCASTIN TECHNIQUES
15 Charles Place
Closter, NI 07624

 

{
]

 
CENTURY LINK COMMUNICATIONS, LLC
1025 El Dorado Bivd., Bankrupicy Legal
Broomfield, CO 80021

Cliff Kieen Athletic
4480 Varsity Dr
Ann Arbor, M1 48168-5007

Colsell, Rick
3128 Guilitoy Ave
San Diego, CA 92117-2540

Coronado, Roberto
8034 Myrtle Glade
Converse, TX 78109-3275

Cox Media LLC San diego dba Cox Media - West
P.O Box 30436
Los Angeles, CA 90074-0456

DANIEL K WARD
8431 Cheyenne Pass
San Antonio, FX 78254

David § Pottruck Revocable Trust
201 Spear St, Ste 1750
San Francisco, CA 94105-1699

DENISE DELOACH
13214 Vista del Mundo
San Antonio, TX 78216

Downey, Carolyn

7450 Olivetas Avenue
Apartment 46

La Jolla, CA 92037-4924

EDWARD LEPP DBA LEPPSDESIGN, LLC
320 NORTH SHADOWWOOD DRIVE
8ST, AUGUSTINE, PL 32086

CHRIS MUFFOLETO
278E Wassum ‘Trail
Chuluota, FL 32766

CLYDE SNOW & SESSIONS PC
201 SOUTH MAIN STREET SUITE 1300
SALT LAKE CITY, UT 84111

COMMONWEALTH OF PENNSYLVANIA
Atta: Deb Secrest/Labor/Ind Dept
Collections Support Unit

651 Boas Street, Rm 925

Harrisburg, PA 17421

Cortez Liquid Waste Services
19540 5 US Highway 281
San Antonio TX 78221-9729

COX MEDIA SAN DIEGO
c/o Szabo Associates, Inc.
3355 Lenox Rd NE Suite 945
Atlanta, GA 30326

DANNY RHINEHART
11476 Willow
Windermere, FL 34786

Davis, Chrystal
1017 Margot Ln
Lake Wales, FL 33853-2732

DONNA WINFREY
2980 Cordie Lee Lane
Germantown, TN 38138-8184

Dr, Jiil's Foot Pads, Inc.
384 S Military Trail
Deerfield Beach, FL 33442-3007

EM Printing, LLC
3081 Bartlett Corporate Dr.
Bartlett, TN 38133-8943

Classic Traditions, Inc.
4 Baltusral Ct.
Shoal Creek, AL 35242-5903

CMAXIII Entertainment/ Charles Stoan Jr.
24245 Wilderness Oak Apt #33106
San Antonio, TX 78258-7861

Contemporary Services Corporation - CSC
17101 Superior St.
Northridge, CA 91325-1961

Cottrell, Theodore
4580 Regency Trace,
Atlanta, GA 3033 £-6832

CYNTHIA FRELUND

cfo AARON C SMITH

& STEPHEN J HUMENIUK
LOCKE LORD LLP

11E 5 WACKER DR
CHICAGG, IL 60606

Datatix Systems dba Smith'sTix
335 West Bugatti Drive
Salt Lake City, UT 84115-2521

Decker, Shawn
17525 Silver Creek Ct
Clermont, FL 34714-5825

Down In Front Productions, LLC
1318 Alford Ave, Suite 201
Hoover, AL 35226-3165

ED MCCLURE
1610 CR 323
Jourdanton, TX 78026

Embassy Suites by Hilton South Jordan
Salt Lake City

10333 South Jordan Gateway

South Jordan, UT 84095-3954

 

 
Embassy Suites San Antonio Riverwalk Downtow
125 East Houston St.
San Antonio, TX 78205-2247

Estrada, Letty
535 W Olmos Dr
San Antonio, TX 78212-1862

Fidelis Bookkeeping And Payrall Services
812 N Pacific St

Unit C

Oceanside, CA 92054-1967

Five Marketing & Management LLC
925 B Street #603
San Diego, CA 92101-4628

Foot Management, Inc,
7201 Friendship Rd.
Pittsville, MD 21850-2039

Franklin, Donna
6050 Brunswick Rd.
Lakeland, TN 38002-6945

GARY HGRTENSTINE
1353 Old Virginia Ct.
Marietta, GA 30067

Georgia State University dba GSU Panther Di
55 Gilmer Street Room 318
Atkanta, GA 30303

Green, Nicholas
18626 Creekside Pass
San Antonio, TX 78259-3306

Hands on Atlanta

C/O KILPATRICK TOWNSEND & STOCKTON LLP
1100 PEACHTREE STREET NE SUITE 2800
ATLANTA, GA 30309

EMILY MORGAN, LLC
705 EAST HOUSTON STREET
SAN ANTONIO, TX 78205

Evangelist, John
2669 Eltinge Drive
Alpine, CA 91901-2240

Fikes, Bruce
113 W Huff Ave
San Antonio, TX 78254-2129

Florida Medical Distributors, LLC
123 Barrier Isle Drive
Ormond beach, FL 32176-2243

Ford, Steve
3275 Madison Ave
San Diego, CA 92116-4450

FRESH CONCEPTS LLC
49 Research Drive
Milford, CT 06460

Gelvin, Eric
4354 E Sandia St.
Phoenix, AZ 85044

Glick, Rush
1651 Vann Court
E] Cajon, CA 92020-2236

GREY SEAL PUPPETS
PO BOX 12
MCCLELLANVILLE, SC 29458

HEATHER J PANKO

STUTZMAN BROMBERT ESSERMAN & PLIFKA
2323 BRYAN ST SUITE 2200

DALLAS, TX 75201

ENTERPRISE NEWS GROUP
825 N 300 WEST

SUITE NE 220

SALT LAKE CITY, UT 84103

F&F Productions
14333 Myerlake Circle
Clearwater, FL 33760-2839

Fisher, Jason Zone
128 South Kikea Drive
Las Angeles, CA 90048-3526

Flying V Group
2051 Placentia Ave.
Costa Mesa, CA 92627-3405

FRANCHISE TAX BOARDBANKRUPTCY SECTION
MS A340

PO BOX 2952

SACRAMENTO, CA 95812-2952

Gage, Christina
13021 Shenandoah Dr.
Lakeside, CA 92040-3333

Georgia State University Athletics /
Georgia State University Stadium
755 Hank Aaron Dr.

Atlanta, GA 30315-1120

Goddard, John
1833 Wind Willow Road
Belle Isle, FL 32809-6859

Hamilton, Michael
2349 N, Atwood Circle
Mesa, AZ 85207-2490

Hernandez, Jose
1681 san altos
Lemon Grove, CA 91945-3929

 

 
High Rise Audio
6783 5 2200E
Salt Lake City, UT 84124-3125

Hyatt Regency Riverwalk San Antonio
123 Losoya
San Antonio, TX 78205-2688

JACK DONALD SIDES TI
5621 BUTTERCUP LANE
MCKINNEY, TX 75070

Jeff Knight Electrical
11625 Rainbow Ridge
Helotes, TX 78023-4406

Ice Bosack
1661 Oak Road
Pottsville, PA £7901-3209

JONATHAN HODGINS
1334 Banr Boulevard
St. Louis, MO 63132

KCY Y/KISS/ATRX RADIO

C/O SZABO ASSOC INC

3355 LENOX RD NE SUITE 945
ATLANTA, GA 30326

Kruckey, Thomas
310 W Hombeam Dr
longwood, FL 32779-2533

KRLV/KOMP/KBAD RADIO
C/O SZABO ASSOC

3355 LENOX RD NE SUITE 945
ATLANTA, GA 30326

Lamar Advertising
1600 Century Cte Pkwy #104
Memphis, TN 38134-6100

Hog Wild

cfo R SHERWOOD

EVANS PETREE PC

1291 TULLY ST

1715 AARON BRENNER DR #800
MEMPHIS, TN 38107

ICM Partners - Terrel! Davis
10256 Constellation Blvd. 31st floor
Los Angeles, CA 90067-623E

JACK KNIGHT ELECTRICAL
11625 RAINBOW RIDGE
HELOTES, TX 78023

JENNIFER L WHITMORE
6022 Spring Time
San Antonio, TX 78249

JOHN R RICHARDSON
13100 Hissen Ridge Ln
Clermonth, Fl 34715

JONATHAN HOWELL

(PAVILION MANAGEMENT CO.)
GLAST PHILLIPS & MURRAY, PC
1480] QUORUM DRIVE, STE 500
DALLAS, TX 75254

KENS TELEVISION

C/O SZABO ASSOC INC

3355 LENOX RD NE SUITE 945
ATLANTA, GA 30326

Kohlhausen, Susan
5918 Tivoli Gardens Bivd
Orlando, FL 32829-7704

Ladds
6881 Appling Farms Parkway
Memphis, TN 38133-4713

LATHROP GAGE
RAYMOND URBANIK
2101 CEDAR SPRINGS RD
SUITE 1400

DALLAS, TX 75201

Holiday Inn Riverwalk
217 N. St. Marys Street
San Antonio, TX 78205-2303

iHeartMedia Ent, Inc.
e/oHerzlich & Blum, LLP
15760 Ventura Boulevard
Suite 700

Encino, CA 91436 .

JAMES PATRICK GLEASON
1237 Union Club Drive
Winter Garden, FL 34787

JENNIFER MONN
3597 Gatlin Place Circle
Orlando, FL 32812

JOHN ROUNDTREE
9188 Mudville Rd,
Millington, FN 38653

Juleyna, LLC dba Exhibit Experts
4012 East Broadway

Suite 307

Phoenix, AZ, 85040-8800

KFMB TELEVISION

C/O ZSABO ASSOC INC.

3355 LENOX RD NE, SUITE 943
ATLANTA, GA 30326

KPNX TELEVISION

C/O SZABO ASSOC INC.

3355 LENOX RD NE SUITE 945
ATLANTA, GA 30326

LAMAR
P.O Box 96030
Baton Rouge, LA 70896-9030

LATHROP GAGE

WENDI ALPER PRESSMAN

770] FORSYTH BLVD SUITE 500
ST LOUIS, MO 63105

 

 
Law Enforcement Specialists Inc
PO Box £1656
Giendale, AZ 85318-1656

LEWTS CONSULTING
11357 VIA PLAYA DE CORTES
SAN DIEGO, CA 92124

MacDonald, Kelly
1923 San Jose Ave,
San Francisco, CA 941 §2-2406

Markey, John & Teresa
5508 Redland Dr
San Diego, CA 92115-2215

Mason, Thomas
7777 Glen American Apt 349,
Dallas, TX 75225-5840

Maywald, John
39 Wainut Grove Road
Boerne, TX 78006-6222

MIND OVER MEDIA LLC
15212 N 33RD STREET
SCOTTSDALE, AZ 85254

Morris, Colin

152 NE 16? Street
Suite 403

Miami, FL 33162-3460

Murray, Aaron

C/O ELEMENT SPORTS

3180 NORTH POINT PKWY SUITE 106
ALPHARETTA, GA 30005

NEP IL, Ine dba NEP Supershooters, LP
c/o Paul Mazeski, Esq.

305 Grant Street, 20th Floor
Pittsburgh, PA 15219

LAWRENCE D PARK
109 OAK WOOD DR
CUMMIMG, GA 30040

Lopez, Jake
8922 Summer Tratl
San Antonio, TX 78250-2613

Major Promotions
3517 Spring Valley Court
Mountain Brook, AL 35223-1467

Marriott Hotel Services Inc DBA Scottsdale
Marriott at McDowell Mountains

Jahn C Josefsberg

12740 Hillcrest Rd #240

Dallas, TX 75230

Masque Sound & Recording DBA Professional
Wireless Systems

2] E Union Ave

East Rutherford, NJ 07073-2127

Melain, Nick
3753 e fairfield st
mesa, AZ 85205-4969

MMS MEDIA LLC
11872 REAGAN STREET
LOS ALAMITOS, CA 90720

Moxley, Trae J.
PO Box 1252,
Carbondale, CO §1623-1252

Nationwide Referral Company, lnc. dba Apartm
Relocation Center

11818 Wurzbach Rd,

San Antonio, TX 78230-2750

nerdmatics

8149 Santa Monica Bivd

#404

West Hollywood, CA 90046-4912

Lazser Down LLC
4528 W. 140th Street
Leawood, ES 66224-3591

Mabry, Ashaad
21302 Encino Commons #9204
San Antonio, TX 78259

MANUEL RAMIREZ
22702 Sabine Summit
San Antonio, TX 78258

MARRIOTT INTERNATIONAL INC.
John C. Josefsberg,

12740 Hillcrest Rd suite 240

Dallas, TX 75230

Matthies, Mason
PO Box 732
Rancho Santa Fe, CA 92067-0732

Media2, Inc. dba m2

1 Bridge St.

Suite 215

Irvington, NY 10533-5629

Mobile Modular
NIEL BANSRAJ
5700 LAS POSITAS RD.
LIVERMORE, CA 94550

Muirbrook, Richard
2433 Hansen Meadows Drive,
Syracuse, UT 84075-9368

NBCUNIVERSAL MEDIA LLC
30 Rockefeller Plaza( 221 Campus)
New York, NY 10412

NICOLAS LARIOS
206 Cork Way
Davenport, FL 33897

 

 
North Carolina Department of Revenue
BANKRUPTCY UNIT

PO BOX 1168

Raleigh, NC 27602-1168

Outdoor America Images, inc, OAL
4545 W Hillsborough Ave
Tampa, FL 33614-5441

Paul M Hatsey dba Admiral Video, LLC
503 E. Erie St. Suite B
Lancaster, NY 14086-9506

PCS Production Campany, LP
L555 Corporate Drive

Suite 125

Irving, TX 75038-2450

PRISMIC 10, Inc.
185 Alewife Brook Parkway, Suite 210
Cambridge, MA 02138-1104

RENEE STOUT
2636 Fallbrook Dr.
Oviedo, FL 32765

RHINO ARIZONA, LLC
125 W Julie Dr.
Tempe, AZ 85283

RUSSELL W MILLS

BELL NUNNALLY & MARTIN LLP
2323 ROSS AVE SUITE 1900
DALLAS, TX 75201

RUTHER PALMER
1827 Schley Ave.
San Antonio, TX 78210

SAMANTHA EVANS
539 Parkmont Ct
San Antonio, FX 78258

OFFICE DEPOT
6600 N MILITARY TRAIL, 5416N
BOCA RATON, FL 33496

PATRICK A. HARRINGTON
PO Box 1619
Vidor, TX 77670-1019

Pavilion Management Company dba Hilton Phoen
Mesa Hotel

1011 W Holmes Avenue

Mesa, AZ, $5210-4923

Polian Consulting

C/O IRVING WALKER
COLE SCHOTZ PC

300 LOMBARD ST #1456
BELTIMORE, MB 21202

Prospect Productions LLC dba Barnicle
175 Varick St. 2nd floor
New York, N¥ 10014-5856

Residence Inn by Marriott Orlando Downtown
680 N Orange Ave
Orlando, FL 32801-£374

ROBERT ZEARFOSS
2548 Rio Cordillera
San Antonio, TX 78006

RUSSELL W. MILLS

(DUNDON CAPITAL PARTNERS
& THOMAS G DUNDON)

Bell Nunnally & Martin LLP

2323 Ross Avenue, Suite 1900
Dallas, TX 75205

SAFC Management
One AT&T Parkway
San Antonio, TX 78219

SAN ANTONIO BUSINESS JOURNAL
C/O SZABO ASSOC INC

3355 LENOX RD NE SUITE 945
ATLANTA, GA 30326

Ollier, Lori
314459 Sonoma Lane
Temecula, CA 92591-2116

PATRICK H AUTRY

(DUNBON CAPITAL PARTERS &
THOMAS G DUNDON}
BRANSCOMB PC

(DUNDON CAPITAL PARTNERS)
8023 VANTAGE DRIVE, SUITE 560

PCH TRIBUNE LLC DBA NUMBER SIiX LLC
4770 $ 5600 W
West Valley City, UT 84118-7400

PORTER HEDGES LLP
AARON J POWER

£060 MAIN STREEF 36TH FL
HOUSTON, TX 77002

Reed, Michael
16165 Cayenne Ridge Rd
San Diego, CA 92127-3707

Rheinbold, Jim
10437 La Morada Dr
San Diego, CA 92124-1011

Royal Restrooms Mountain West, LLC
563 N Colorado St
Salt Lake City, UT 84116-2505

Russell, John
3642 Terrace Place ¢
Carlsbad, CA 92010-6593

Safety Services, Inc. dba U.S. Safety Servic
5525 Blanco Rd. Suite 124
San Antonio, TX 78216-6678

SAN ANTONIO EXPRESS
c/o Zalina Tsarakova

4747 Southwest Freeway
Houston, TX 77027

 

|

 
SCOTT ENOS
14718 EAGLES CROSSING DRIVE
ORLANDO, FL 32837-6923

Shapins, William
13119 Lakeshore Grove Drive
Winter Garden, FIL 34787-5459

Signal Wiz - Technical Services
6822 Fisk Avenue
San Diego, CA 92122-2437

Skousen, Lindsay
459 Virginia Dr
Winter Park, FL 32789-5806

Sodexo

c/o Thomas Stanton, Ass Gen Counsel
9801 Washingtonian Bivd 12th Fl
Gaithersburg, MD 20878

Stallard, Diane
1503 South Silverstone Court
Orange City, FL 32763-6256

STEVE MARIUCCI

c/o Arnie Herz

{4 Vanderventer Ave, suite 255
Port Washington, NY 11050

Tarasewich, Thomas
3647 All American Blvd
Orlando, FL 32810-4726

Temple, Nicholas
6166 TREE FOX PL
indianapolis, IN 46237

THREE SISTERS PARTNERSHIP
c/op Russell Savory

Beard & Savory

LE9 S main St Suite 500

Memphis, TN 38103

Security Industry Specialists Inc. - SIS
20 West Galer Street
Seattle, WA 98119

Shavers, Brenda §
574 Terry Street Southeast
Atlanta, GA 30312-2838

Silverman Group
436 Orange Street
New Haven, CT 06511-6402

Smith, Charles
4233 Avacado Blvd
La Mesa, CA 9E945-7125

SPECTRUM REACH/CHARTER
PO BOX 936671
ATLANTA, GA 31193-6671

STATE OF ALABAMA

DEPT OF REVENUE

PO BOX 320001
MONTGOMERY, AL 36132-0001

STEVEN SHAFER
1290 Rip-Jay Cirele
Canyon Lake, TX 78133

Tastinger, Anthony
14867 Hawksmoor Run Circle
Orlando, FL 32828-7510

THE MONTAG GROUP, LLC
14 Vanderventer Ave Suite 255
Port Washington, NY 1£050

TIMOTHY GRANT
867 58 Grant St.
Longwood, FL 32750-5507

SECURITY INDUSTRY SPECTALISTS, INC.
C/O WAYNE R TERRY

15910 VENTURA BOULEVARD |2THEL
ENCINO, CA 91436

SHOCK DOCTOR INC,
11488 SLATER AVE
FOUNTAIN VALLEY, CA 92708-5440

Simplified Coach, Inc,
14051 Saratoga-Sunnyvale Rd.
Saratoga, CA 95070-5834

Sneaky Big Studios, LLC
15750 N, Northsight Bivd.
Scottsdale, AZ 85260-1936

STACIE JOHNSON
3039 Chavez Ave
Clermont, FL 34755

STEPHEN J HUMENIUK

LOCKE LORD LLP

600 CONGRESS AVE SUITE 2200
AUSTIN, TX 78701

Stieg, Frank
215 Salvador Square
Winter Park, FL 32789-5618

TEAMWORKS INNOVATIONS, INC.
122 E Parrish Street
Durham, NC 27701

THEODORE J} COTTRELL
4580 REGENCY TRACE SW
ATLANFA, GA 30331

TNT Game Truck, LLC
26788 Rhapsody Ct.
Menifee, LA 92584-2714

 

 
Tompkins, John
4703 Camberley Ct.
San Diego, CA 92154-8407

TRT DEVELOPMENT COMAPNY-SAN ANTONIO
C/O WICK PHILLIPS ATTN: JASON RUDD

3131 McKINNEY AVE., SUITE 100

DALLAS, TX 75204

Varner, Nicole
221 Crumley Street SW
Aflanta, GA 30312-2609

Wadley, Jim
786 West Solana Circle
Solana Beach, CA 92075-2358

Ward, Thomas
612 Angelica Circle,
Cary, NC 27518-8727

WCF Mutual Insurance

c/o Law Offices of William B King, PC
3511 Broadway

San Antonio, TX 78209

WEIL GOTSHAL & MANGES LLP
ALFREDO PEREZ

700 LOUISIANA ST SUITE £700
HOUSTON, TX 77002

WHBQ TELEVISION

C/O SZABO ASSOC INC

3355 LENOX RD NE SUITE 945
ATLANTA, GA 30326

WILFORD COLEMAN, JR,
2121 PIONEER PASS
SEGUIN, TX 78155

WILLIAM MICHAEL MURRAY
4019 Conway Place Circle
Orlando, FL 32812

TREY BATES

215 N Center

#310

San Antonio, TX 78202

TRT DEVELOPMENT COMPANY
Omni SA Hotel

c/o Kristen A Miller Reinsch

4001 Maple Ave, Suite 600

Dallas, TX 75219

Vaughn, Nia
405 Pleasant Hill Road 30047-2980

WALTER JOHN ELLIS DBA SPORTS & BROA-
CAST SERVICE, 12101 E Mountain View Rd.
Scotisdale, AZ, 85259

Watson, Kenneth
3503 Tree Crossing Parkway,
Birmingham, AL 35244-4095

Weber, Jake
120 Ecology Loop
Hads, TN 38028-3416

Wellman, Dale
2692 Indigo Drive
EI Cajon, CA 92019-3869

WHBQ-TYV - Cox Media Group NE, Inc,
P.O Box 82393
Chicago, IL 80691-0293

WILLIAM ENGSTRAND
1505 8 SILVERSTONE CT.
ORANGE CITY, FL 32763

WILLIAM ROBERTS
413 Four Seasons Ave
mrascotte, FL 34753

TREC Club Supply Enc.
32655 Park Lane St.
Garden City, MI 48135-1528

UTAH MEDIA GROUP
4770 § 5600 W
WEST VALLEY CILY, UT 84118

VITAC Corporation
8300 E Maplewood Ave Suite 310
Greenwood Village, CO 80111-4851

War Machine Inc dba TSHIRTGUN.COM
3429-B Rutherford Rd EXT
Taylors, SC 29687-2133

WAYNE TERRY

HEMAR ROUSSO & HEALD

15910 VENTURA BOULEVARD, 12TH FL
ENCINO, CA 91436

WEIL GOTSHAL & MANGES LLP
YEHUDAH BUCHWEITZ & GARRETT FAIL
(CBS)

767 FIFTH AVE

NEW YORK, NY 10153

WETV TELEVISIONC/O SZABO
ASSOCIATES INC

3355 LENOX RD NE SUITE 945
ATLANTA, GA 30326

WHBQ-TY - Cox Media Group NE, Inc., Fay
6080 Mt, Moriah Road EXT
Memphis, TN 38115-2645

WILLIAM J NEULS
4910 Hershey Dr
San Antonio, Tx 78220

Wilson, Joy
15330 75 Avenue N.
Palm Beach Gardens, FL 33418-1901

 

 
Wolff, Steve WRSV RADIO

2531 Patomar Airport Road Ste, 330 C/O SZABO ASSOC INC

Carlsbad, CA 92011-1466 3355 LENOX RD NE, SUITE 945
ATLANTA, GA 30326

 

 
